Exhibit 10.1
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT (the “Amendment”) is made as of the 14th day of June,
2010, by and between NE WILLIAMS II, LLC, a Delaware limited liability company
(“Landlord”) and NETEZZA CORP., a Delaware corporation (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into a Lease dated January 2, 2008, as
amended by a First Amendment to Lease dated as of July 8, 2008 (as amended, the
“Lease”), whereby Tenant leases certain premises consisting of approximately
67,789 rentable square feet (the “Existing Premises”) on the 1st and 3rd floors
of the building known as 26 Forest Street, Marlborough Massachusetts (the
“Building”);
     WHEREAS, Tenant desires to occupy, and Landlord desires to lease to Tenant,
a portion of the second (2nd) floor of the Building consisting of approximately
20,483 rentable square feet as shown on Exhibit A attached hereto (the
“Expansion Premises”);
     WHEREAS, in connection with the lease of the Expansion Premises, Tenant and
Landlord desire to extend the term of the Lease with respect to the Existing
Premises for an additional period so as to be co-terminus with the term of the
Lease with respect to the Expansion Premises on the terms set forth herein;
     WHEREAS, Landlord and Tenant desire to memorialize their understanding and
modify the Lease consistent therewith and to otherwise amend the Lease as
provided herein;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:
     1. Expansion Premises Commencement Date. The “First Expansion Commencement
Date” shall be December 1, 2010 and on such date, the Existing Premises shall be
expanded to include approximately 10,242 rentable square feet of the Expansion
Premises. The “Second Expansion Commencement Date” shall be June 1, 2011 and on
such date, the Premises shall be expanded to include the remaining approximately
10,241 rentable square feet of the Expansion Premises. The Term of the Lease for
the Expansion Premises shall expire eight (8) years and one (1) month from the
First Expansion Commencement Date and the “Lease Expiration Date” (as set forth
in Section 1.1 of the Lease) shall be defined as December 31, 2018.
     2. Premises. As of the First Expansion Commencement Date, the “Premises” as
set forth in Section 1.1 of the Lease shall be defined as “The entire third
(3rd) floor of the Building, portions of the first (1st) floor, and portions of
the second (2nd) floor of the Building consisting of approximately 78,031
rentable square feet.” As of the Second Expansion Commencement Date, the
“Premises” as set forth in Section 1.1 of the Lease shall be defined as “The
entire third (3rd)

 



--------------------------------------------------------------------------------



 



floor of the Building, portions of the first (1st) floor, and portions of the
second (2nd) floor of the Building consisting of approximately 88,272 rentable
square feet.”
     3. Term. The Term of the Lease shall be co-terminus for the entire
Premises. Therefore, the Term of Lease with respect to the Existing Premises is
hereby extended for the period commencing on September 1, 2015 and expiring on
the Lease Expiration Date (as amended by Section 1 above, i.e. December 31,
2018).
     4. Early Access. Landlord shall permit Tenant access to the Expansion
Premises (at Tenant’s sole risk) for purposes of performing Tenant’s Expansion
Work (as defined in Section 11) and installing equipment, fixtures and
furnishings in the Premises four (4) months prior to the applicable Expansion
Premises commencement date (as more particularly described in Section 1 above).
Tenant shall have no obligation to pay Annual Fixed Rent in connection with such
early access (it being agreed that Tenant shall commence paying Annual Fixed
Rent with respect to the Expansion Premises as set forth in Section 7(a) below),
but all of the other provisions of the Lease shall be applicable during any such
period of early access. Early access to the Expansion Premises shall not advance
the Expiration Date of the Lease.
     5. Premises Rentable Area. As of the First Expansion Commencement Date, the
“Premises Rentable Area” as set forth in Section 1.1 of the Lease shall be
defined as “Approximately 78,031 rentable square feet”. As of the Second
Expansion Commencement Date, the “Premises Rentable Area” as set forth in
Section 1.1 of the Lease shall be defined as “Approximately 88,272 rentable
square feet”.
     6. Tenant’s Percentage Share. As of the First Expansion Commencement Date,
the “Tenant’s Percentage Share” as set forth in Section 1.1 of the Lease shall
be defined as “65.56%”. As of the Second Expansion Commencement Date, the
“Tenant’s Percentage Share” as set forth in Section 1.1 of the Lease shall be
defined as “74.17%”.
     7. Annual Fixed Rent.
     (a) Expansion Premises. Commencing on the First Expansion Commencement
Date, Tenant hereby agrees to pay to Landlord monthly installments of Annual
Fixed Rent for the Expansion Premises on the first day of each month in advance,
without offset, deduction or prior demand as follows:

                  Time Period   Per RSF   Square Footage   Annual Fixed Rent  
Monthly Fixed Rent
12.1.10 — 5.31.11
  $19.00   10,242   $194,598.00   $16,216.50
6.1.11 — 11.30.11
  $19.00   20,483   $389,177.00   $32,431.42
12.1.11 — 11.30.12
  $19.75   20,483   $404,539.25   $33,711.60
12.1.12 — 11.30.13
  $20.50   20,483   $419,901.50   $34,991.79
12.1.13 — 11.30.14
  $21.25   20,483   $435,263.75   $36,271.98
12.1.14 — 11.30.15
  $22.00   20,483   $450,626.00   $37,552.17
12.1.15 — 11.30.16
  $22.75   20,483   $465,988.25   $38,832.35
12.1.16 — 11.30.17
  $23.50   20,483   $481,350.50   $40,112.54
12.1.17 — 12.31.18
  $24.25   20,483   $496,712.75   $41,392.73

2



--------------------------------------------------------------------------------



 



     (b) Existing Premises. Tenant shall continue to pay monthly installments of
Annual Fixed Rent for the Existing Premises as set forth in the Lease through
and including August 31, 2015. Commencing on September 1, 2015, Tenant hereby
agrees to pay to Landlord monthly installments of Annual Fixed Rent for the
Existing Premises on the first day of each month in advance, without offset,
deduction or prior demand as follows:

                  Time Period   Per RSF   Square Footage   Annual Fixed Rent  
Monthly Fixed Rent
9.1.15 — 11.30.15
  $22.00   67,789   $1,491,358.00   $124,279.83
12.1.15 — 11.30.16
  $22.75   67,789   $1,542,199.75   $128,516.65
12.1.16 — 11.30.17
  $23.50   67,789   $1,593,041.50   $132,753.46
12.1.17 — 12.31.18
  $24.25   67,789   $1,643,883.25   $136,990.27

     8. Parking Spaces. As of the First Expansion Commencement Date, “Parking
Spaces” as set forth in Section 1.1 of the Lease shall be defined as “312
unreserved spaces”. As of the Second Expansion Commencement Date, “Parking
Spaces” as set forth in Section 1.1 of the Lease shall be defined as “353
unreserved spaces”.
     9. Base Years. With respect to the Expansion Premises only, (a) the “Base
Operating Expense Year” as set forth in Section 1.1 of the Lease shall be
defined as “Calendar year 2011 (i.e. January 1, 2011 through December 31, 2011)”
and (b) the “Base Tax Year” as set forth in Section 1.1 of the Lease shall be
defined as “Calendar year 2011 (i.e. January 1, 2011 through December 31,
2011).” The Base Operating Expense Year and the Base Tax Year for the Existing
Premises shall be as set forth in the Lease.
     10. Security Deposit. Concurrently with the execution of this Amendment,
Tenant shall increase the amount of the Security Deposit presently held by
Landlord by $50,000 so that the Security Deposit shall be a $300,000 letter of
credit in the form required by the Lease. The Security Deposit shall continue to
be subject to the terms of Section 7.10 of the Lease.
     11. Condition of Premises. In connection with this Amendment, Tenant is
accepting the Expansion Premises and Existing Premises in “as is” condition, and
Landlord shall have no obligation to perform any work or construction to the
Expansion Premises or the Existing Premises.
     Notwithstanding anything to the contrary contained herein, provided Tenant
is not then in default of any of the terms, conditions, and covenants of the
Lease, Landlord shall contribute up to $409,660.00 ($20.00 per square foot of
the rentable area of the Expansion Premises) (the “Tenant Improvement
Allowance”) toward the cost of the work to the Expansion Premises to be
performed by Tenant in connection with its occupancy of the Expansion Premises
(“Tenant’s Expansion Work”), all such Tenant’s Expansion Work to be performed by
Tenant in accordance with the terms and provisions of the Lease. Upon Tenant’s
presentation to Landlord, no later than December 1, 2011, of customary
documentation supporting the charges for completion of such Tenant’s Expansion
Work, which documentation is of a scope and detail sufficient to satisfy a
commercial construction lender operating in the market area in which the
Building is located and which shall include copies of paid invoices from
Tenant’s contractor and lien

3



--------------------------------------------------------------------------------



 



waivers, Landlord shall, not later than thirty (30) days after receiving
Tenant’s supporting documentation, reimburse Tenant for the cost of the
completed Tenant’s Expansion Work, up to the amount of the Tenant Improvement
Allowance. Tenant shall not be entitled to a credit for any portion of the
Tenant Improvement Allowance not used. In the event that the total cost of the
Tenant’s Expansion Work exceeds the Tenant Improvement Allowance, Tenant shall
be responsible for all such excess costs. All costs of the Tenant’s Expansion
Work, shall be paid by Tenant promptly when due, and all costs in excess of the
Tenant Improvement Allowance shall be paid by Tenant from Tenant’s own account.
     Before performing the Tenant’s Expansion Work, Tenant shall cause its
architect to furnish to Landlord, for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed, space plans sufficient to
convey the architectural design of the Expansion Premises, including, without
limitation, the location of doors, partitions, electrical and telephone outlets,
plumbing fixtures, heavy floor loads and other special requirements
(collectively, the “Space Plan”). If Landlord shall disapprove of any portion of
the Space Plan, Landlord shall advise Tenant of the reasons therefor within ten
(10) business days of receipt of the Space Plan from Tenant and shall notify
Tenant within such ten (10) business day period of the revisions to the Space
Plan that are reasonably required by Landlord. Tenant shall within seven
(7) business days submit to Landlord, for Landlord’s approval, a revised Space
Plan, incorporating the revisions required by Landlord. Following final approval
of the Space Plan, Tenant shall cause its architect to prepare complete plans
and specifications based on the approved Space Plan (collectively, the “Plans
and Specifications”). The Plans and Specifications shall (a) be compatible with
the Building shell and with the design, construction and equipment of the
Building; (b) comply with all Legal Requirements; (c) be consistent with the
approved Space Plan, and (d) be in a form sufficient for the permitting and
construction of the Tenant’s Expansion Work shown thereon. Following completion,
the Plans and Specifications shall be submitted to Landlord for final approval,
which shall not be unreasonably withheld, conditioned or delayed so long as the
Plans and Specifications are consistent with the Space Plan. If Landlord shall
disapprove of any portion of the Plans and Specifications, Landlord shall advise
Tenant of the reasons therefor within ten (10) business days of receipt of the
Plans and Specifications from Tenant and shall notify Tenant within such ten
(10) business day period of the revisions to the Plans and Specifications that
are reasonably required by Landlord. Tenant shall within seven (7) business days
submit to Landlord, for Landlord’s approval, revised Plans and Specifications
incorporating the revisions required by Landlord. Tenant further acknowledges
and agrees that all Tenant’s Expansion Work shall be performed in accordance
with the requirements of the Lease, including, without limitation, Section 3.4
of the Lease.
     12. Option to Renew. Section 8.12 of the Lease is hereby amended by
deleting the last sentence of the first paragraph and substituting in lieu
thereof: “The Renewal Option shall be exercised by Tenant delivering written
notice to Landlord at least twelve (12) months prior to the Expiration Date of
the then current Term (i.e. such notice shall be delivered on or before December
31, 2017).” The remainder of Section 8.12 of the Lease is hereby ratified and
affirmed.
     13. Brokers. Each party represents and warrants that it has dealt with no
broker, agent or other person other than Richards Barry Joyce & Partners LLC and
FHO Partners

4



--------------------------------------------------------------------------------



 



(collectively, the “Brokers”) in connection with this transaction and that no
broker, agent or other person, other than the Brokers, brought about this
transaction and each party agrees to indemnify and hold the other harmless from
and against any claims by any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with the
indemnifying party with regard to this leasing transaction. The provisions of
this paragraph shall survive the termination of the Lease.
     14. No Other Amendments. In all other respects, the terms and provisions of
the Lease are ratified and reaffirmed hereby, are incorporated herein by this
reference and shall be binding upon the parties to this Amendment.
     15. Definitions. All capitalized terms used and not otherwise defined
herein, shall have the meanings ascribed to them in the Lease.
SIGNATURES FOLLOW ON NEXT PAGE

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, under seal, by persons hereunto duly authorized, in multiple copies,
each to be considered an original hereof, as of the day and year first above
written.

            NE WILLIAMS II, LLC, a Delaware limited liability company
      By:   /s/ Andrew LeStage         Name:   Andrew LeStage        Title:  
Vice President        NETEZZA CORP., a Delaware corporation
      By:   /s/ Patrick J. Scannell, Jr.         Name:   Patrick J. Scannell,
Jr.        Title:   SVP and CFO   

6



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PLAN OF EXPANSION PREMISES

A-1